Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-18, 27 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made presumably without traverse in the reply filed on 6/14/2022.
Applicant’s election presumably without traverse of claims 19-26 and 28-30 in the reply filed on 6/14/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is unclear to the Examiner. Claim 23 recites “wherein the support has a film shape and includes an absent part not containing a film in a part.”  Specifically, the Examiner is unable to understand what is meant by the bolded text. It is unclear if the Applicant means that the support has a film shape, i.e., is formed as a film, or if Applicant intends for there to be an additional structural element of the patch that is a film, in addition to the support. Clarification is requested. For the purposes of examination, the Examiner will treat claim 23 as if it means the support is film shaped, and portions of the film (i.e., the claimed absent part not containing a film) are not film-like. 
Claim 26 recites “a water-soluble low-molecular compound” in line 2 and it is unclear to the Examiner what the “low-molecular” is modifying/referring to. Is it low-molecular weight? Is it low-molecular mass? Is it low-molecular concentration? Clarification is requested. For the purposes of examination, the Examiner will treat claim 26 as if it is referring to a low-molecular weight. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0305739 to Rolandi et al. (in view of U.S. Patent No. 3,964,482 to Gerstel et al., which is incorporated by reference into Rolandi et al.1).
Regarding claim 19, Rolandi et al. discloses a microneedle patch (formed of a base and microstructures; paragraphs 120-121, 1747-148 and 244) comprising: 
a microneedle array (array of microstructures) (see, for example, Figs. 3a-1 and 3a-2); and 
a support (base and/or backing) provided on a back surface of the microneedle array (see, for example, Figs. 3a-1 and 3a-2), 
wherein the microneedle array has a water-soluble polymer as a base (paragraphs120-121 (microstructure materials), 147-148 and 244 (substrate/base materials)) and contains a local anesthetic (paragraph 251 of Rolandi et al. discloses that the microstructures comprise a drug or therapeutic agent, and Gerstel et al. (incorporated by reference) in col. 13, lines 17-24 and 57-58 expressly discloses that local anesthetics can be administered by microneedle arrays), and 
wherein a height of a microneedle is 50 µm or more and 300 µm or less (paragraph 141), a tip of the microneedle is a circle having a diameter of 1 µm or more and 50 µm or less or a plane having the same area (paragraph 149), and a thickness of a substrate of the microneedle array is 5 µm or more and 100 µm or less (paragraph 150, thickness of substrate/base can be between 10 µm - 1mm depending on the material used and the desired flexibility of the array).
Regarding claim 23, Rolandi et al. discloses the claimed invention as discussed above concerning claim 19, and Rolandi et al. further discloses that the support (base) has a film shape (see Figs. 3a-1 and 3a-2) and includes an absent part not containing a film in a part (portions of base that have a microstructure attached there to make the base not a film in that location).
Regarding claim 24, Rolandi et al. discloses the claimed invention as discussed above concerning claim 19, and Rolandi et al. further discloses the support is sterilized (paragraph 24) paper (the backing contains a paper/fiber mixture, labeled as 1 in Fig. 17c); paragraph 49) and forms an outer frame enclosing the microneedle array (array is labeled as 5 in Fig. 17c).
Regarding claim 25, Rolandi et al. discloses the claimed invention as discussed above concerning claim 19, and Rolandi et al. further discloses that the water-soluble polymer is one or two or more types selected from the group consisting of hyaluronic acid and its derivative, collagen (paragraph 121), proteoglycan, hydroxypropyl cellulose (cellulose is disclosed in paragraph 121, but not a specific type of cellulose), chondroitin sulfate, carboxymethyl cellulose (cellulose is disclosed in paragraph 121, but not a specific type of cellulose), polyvinyl pyrrolidone, polyethylene glycol (paragraph 23), and dextran.
Regarding claim 26, Rolandi et al. discloses the claimed invention as discussed above concerning claim 19, and Rolandi et al. further discloses that the base contains 2% by mass or more of a water-soluble low-molecular weight compound in addition to the water-soluble polymer (hydrogel 2% chitosan embodiment, see Fig. 15c; chitosan is fully capable of being formulated as low molecular weight).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rolandi et al.
Regarding claim 20, Rolandi et al. discloses the claimed invention as discussed above concerning claim 19, and Rolandi et al. further discloses that the support has adhesiveness (paragraph 21), that is intended to secure to tissue within the body (paragraphs 4, 8), including surfaces that may be wet (paragraph 23) (the Examiner notes that the limitation of claim 20 implies that the device is used intraorally, but does not recite any specific structure which limits use of the claimed microneedle array to oral applications solely. The language of claim 20 is being treated by the Examiner as an intended use recitation). The Examiner is of the position that Rolandi et al. discloses the limitation of claim 20. 
Nonetheless, while Rolandi et al. does not expressly state that the support has intraoral adhesiveness, Rolandi et al. teaches or suggests this limitation, as discussed above. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the device of Rolandi et al. has intraoral adhesiveness, and can be used in oral applications, as suggested by Rolandi et al. (paragraphs 4,8, 21, and 23), and since Rolandi et al. teaches that the microneedle patch can be made of hydrogel-based adhesives that can stick to wet surfaces (e.g., Polyethylene glycol (PEG) hydrogel) (paragraph 23).  
Regarding claim 21, Rolandi et al. discloses the claimed invention as discussed above concerning claim 20, and Rolandi et al. further discloses that the support (base) is coated with an adhesive substance (paragraphs 19 and 21). 
Regarding claim 22, Rolandi et al. discloses the claimed invention as discussed above concerning claim 20, and Rolandi et al. further discloses that the support is water soluble (paragraphs 147-148 and 244).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolandi et al., in further view of U.S. Publication No. 2007/00110810 to Smith.
Regarding claim 28 and 29, Rolandi et al. discloses the claimed invention as discussed above concerning claim 19, but Rolandi et al. does not expressly state that the local anesthetic is ethyl aminobenzoate, as recited in claim 28, or that the local anesthetic is a mixture of ethyl aminobenzoate and one or more selected from the group consisting of procaine, tetracaine, lidocaine, dibucaine, bupivacaine and salts thereof, as recited in claim 29.
As to claims 28 and 29, Smith teaches a microneedle device (abstract) for use in oral applications (paragraph 89) wherein a local anesthetic is administered by the microneedle device (abstract), wherein the local anesthetic is ethyl aminobenzoate (paragraph 42 and 73), as recited in claim 28; or is a mixture of ethyl aminobenzoate (paragraph 42 and 73) and one or more selected from the group consisting of procaine (paragraph 42), tetracaine (paragraph 42), lidocaine (paragraph 73), dibucaine (paragraph 42), bupivacaine (paragraph 42) and salts thereof (paragraph 42 and 73), as recited in claim 29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Rolandi et al. so that the local anesthetic is ethyl aminobenzoate, either alone, or as a mixture with the recited other anesthetics of claim 29, since Rolandi et al. (by incorporation by reference of Gerstel et al.) teaches that the microneedle device of Rolandi et al. can be used to administer drugs and therapeutics, such as local anesthetics (paragraph 251 of Rolandi et al. and  col. 13, lines 17-24 and 57-58 of Gerstel et al.) and since ethyl aminobenzoate and the other anesthetics recited in claim 29 are known local anesthetics that can be administered via microneedles (abstract and paragraphs 42, and 73 of Smith). 

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolandi et al.
Regarding claim 30, Rolandi et al. discloses the claimed invention as discussed above concerning claim 19, but Rolandi et al. does not expressly state that a concentration of the local anesthetic in the base is 1% by mass or more and 80% by mass or less.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the concentration of the local anesthetic in the base is 1% by mass or more and 80% by mass or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I). In this case, it would be obvious to one of ordinary skill to vary the concentration of the local anesthetic based on the type of anesthetic used, the potential exposure time of the anesthetic to the patient, whether the array is to be used on an adult or a child, and the therapeutically effective amount of anesthetic that must be loaded into/onto the microneedle patch to be useful. 
Additionally, it would have been an obvious matter of design choice to modify Rolandi et al. to include a concentration of the local anesthetic in the base is 1% by mass or more and 80% by mass or less since applicant has not disclosed that having a concentration of the local anesthetic in the base is 1% by mass or more and 80% by mass or less solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  
Furthermore, absent a teaching as to the criticality of a concentration of the local anesthetic in the base is 1% by mass or more and 80% by mass or less, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rolandi et al. incorporates by reference U.S. Patent No. 3,964,482 to Gerstel et al. in paragraph 251.